DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 8/13/2020 has been entered. Amended Claims 1 and 2 have been noted in addition to canceled Claim 5. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1-4, 6 and 7 are currently pending. 

Claim Objections
2.	Claim 3 is objected to because of the following informalities:  
In Claim 3, change “the vehicle upper side of the rear seat” to -- the vehicle upper side --  
	Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sucking section” (Claim 1)
“a guiding section” (Claim 1)
“a blowing section” (Claim 6)
“a flow-straightening section” (Claim 7)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a sucking section” as recited in Claim 1 is being interpreted as: a region of a seat that has apertures for drawing in air
“a guiding section” as recited in Claim 1 is being interpreted as: a duct or the like that is capable of guiding a flow of air
“a blowing section” as recited in Claim 6 is being interpreted as: an air conditioner that comprises an aperture for exhausting air conditioned air 
“a flow-straightening section” as recited in Claim 7 is being interpreted as: a curved structure that is mountable within the cabin and is capable of deflecting a flow of air

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 2012/0129439 A1) (hereinafter “Ota”). 
	Regarding Claim 1, Ota teaches of a vehicle air conditioning device (Fig. 1), comprising: 

	a guiding section (121) configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat (Note that the limitation “configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat” is being construed as a functional language limitation within an apparatus claim that a prior art apparatus must merely be capable of doing to fulfil and “a vehicle upper side” is being interpreted as a side of the vehicle that is above a vehicle lower side. In the instant case, guiding section (121) guides air sucked by the sucking section toward a vehicle upper side (upper side of the vehicle where the flow arrow is shown flowing out of section (121) which is above the lower side of the vehicle wherein a flow arrow is shown flowing out of section (212)) (see Fig. 2). Therefore, the device taught by Ota can clearly perform the intended use of the functional language limitation as claimed and accordingly meets this claim limitation.). 

	Regarding Claim 2, Ota also teaches that the seat includes a front seat (see Fig. 2) and that the sucking section is configured to suck air via the front seat (see at least [0024]-[0026] and Fig. 2). 
 
	Regarding Claim 4, Ota also teaches the seat includes a seat cushion portion on which a vehicle occupant can sit and that the sucking section is configured to suck air via the seat cushion portion (see at least [0024]-[0026] and Fig. 2). 

	Regarding Claim 6, Ota also teaches of a blowing section (42) at the vehicle front side relative to the seat configured to blow air toward the seat (see at least [0032] and Fig. 2).  

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0165865 A1) (hereinafter “Park”). 
	Regarding Claim 1, Park teaches of a vehicle air conditioning device (Fig. 1), comprising: 
	a sucking section (32) provided at a seat that is disposed over a floor portion of a cabin (cabin in which occupant (P) is disposed) (see Fig. 1), the sucking section configured to suck air via the seat from a vehicle front side relative to the seat (see Fig. 1), from a floor portion side relative to a vehicle vertical direction (see at least [0020]-[0028] and Fig. 1 and note that air from the floor portion of the cabin necessarily makes its way into at least the lower portion of section (32) as shown in Fig. 1); and 
	a guiding section (section comprising ducts 120 and 140) configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat (see at least [0020]-[0028] and Fig. 1 and note that air exhausted from the guiding section exhausts directly into the top most portion of the cabin - the guiding section is accordingly “configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat” as claimed.).  

	Regarding Claim 3, Park also teaches that the seat includes a rear seat (see at least Abstract and Fig. 1) and that the sucking section is configured to suck air via at least the rear seat and that the guiding section is configured to guide air sucked by the sucking section at the rear seat toward the vehicle upper side (see at least [0020]-[0028] and Fig. 1 and note that air exhausted from the guiding section exhausts directly into the vehicle upper side - the guiding section is accordingly “configured to guide air sucked by the sucking section at the rear seat toward the vehicle upper side” as claimed.).   

. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hart (US 2,430,335).
	Regarding Claim 7, Park teaches the vehicle air conditioning device according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that the seat includes a front seat and a rear seat and of a flow-straightening section, provided in the cabin, that is configured to straighten a flow of air from the rear seat toward the front seat. However, such configuration is known in the art. 
	Hart discloses a relatable automobile air-conditioning apparatus (see Fig. 5 and pg. 1). The apparatus comprises a front seat (3) and a rear seat (4) disposed within a cabin of an automobile that enables multiple occupants to sit inside the cabin (see at east Col. 2 and Fig. 5) and an adjustable flow-straightening section (24), provided in the cabin, that is configured to straighten a flow of air such that a flow of air from the back of the seat can be exhausted towards the roof of the cabin and then recirculated towards the front of the cabin (see at least Col. 3 and Fig. 5). Hart teaches that such arrangement is advantageous because it is adjustable and it is “highly effective in establishing a desired distribution of circulated air” (see Col. 3 lines 17-40). 
. 

Response to Arguments
The arguments filed 8/13/2020 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that neither “Neither Ota nor Park disclose a guiding section configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat, as recited in claim 1”.

	This argument is not persuasive because both Ota and Park teach this limitation. 
	Ota teaches of a guiding section (121) configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat. Note that the limitation “configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat” is being construed as a functional language limitation within an apparatus claim that a prior art apparatus must 
	The limitation is question is also taught by Park. Park teaches of a guiding section (section comprising ducts 120 and 140) configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat. See at least [0020]-[0028] and Fig. 1 and note that air exhausted from the guiding section exhausts directly into the top most portion of the cabin - the guiding section is accordingly “configured to guide air sucked by the sucking section toward a vehicle upper side from a back side of the seat” as claimed.
	Therefore, the claims as amended are still too broad to overcome the prior art of record. It is recommended that Applicant further amend the claims to include additional structural limitations to endeavor to overcome the prior art. Applicant could, for example, better define the shape and/or path of the guiding section in addition to its inlets and outlets. 
	Furthermore, note that in light of Applicant’s remarks concerning the 112(f) interpretations previously set forth, the 112(f) interpretations have been revised to be more inclusive of all embodiments (as presented above). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rawlinson (US 2015/0140915 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/13/2020

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762